OFFICE   OF THE   AmORNEY     GENERAL   OF   TEXAS
                                   AUSTIN
~c.M”Nr4
l-m   ~WmmU
Xomnbls Manln 8811,Pa@ 8



        a poll07    or in8wanoo   ror   tlut   oom   7 to sa
    #.aAlvlArulr
              Fhs pa-dun 1s in turn            9air to ths
    agut b    the   rsruroA# homsr,     this 9rstdumis not
         ai                mnA rlxt7Aa7s'tlm
    Es%i&      :Ezs    "I:
                         48 rightto oansolthr'pol-
    io7 for non-paymant
                      of pramlua*ad netlflo,ths
    a g snt
          lithsrtoneollootths 9remlamor oanoolthe
    901107. Ths qwlt, having aolleotoA fho pralium
    and oonrortod mma to hlr om Qlo, oonkotm the u-
    lwoA, and InstuA ot toads?    the rotma 9lwalum
    Au. Oh. ruurrd in ordu for 3s
                                h to plok up the
                                     rubstltutu a




           *a&t7 dam a?teithlr    lattor trawaotlon Oom-
        ny X0. t dontsotr ths 8 eat anA nquo8tr rltk
    rha ranlsslon ol the prOldum or the oanoellrtlon  of
    tha 981107. ml0 sgwt tsi1a to A0 so; thsruion,
    ths   oom9sa7 wit188 fho U8Ur.A by reglstusd    mall
    that hlr 901107haa boaa oaneolleA Car noaqaymsnt
    or IwAlum. XOWSYU the rrrur.4 malatsinr snd
    &7       so, that ho 1; oatl8lsA fo aavera(to&om oao
    of tha oompanlu lnvolvoA tar ths mason that bo
    has palA to the agent ror thoro oompanir8 prrrriam
    pfmms og~or#~ and no rotam promlua has bun
                     .
         .I.n n~purousothsr oases, the $sms9r~oodors lr
    r0ii0d dth tho lx so p titM
                            tbst     r,‘ftllrA ooa
    intoi~~ b8r0r8 th0 880~04 18 rin8ur nofir P 0a that
                                                     lr
    his 901107la olaa&loA ior non-paymant of p~d!m
         lBsoa0)oor the lmnt.8 uaethioal anA Aldonut
    9raotloss, wo bare omosllsA blo llooaso to do busl-
    na ssa sa nlg a nti
                      h o wuu) ws 0l- ataa lo 80
                                               to k a o lf
    rhloh oomgaayto hold responslbls tar the rstum prom-
    lm. ‘In east ouoa, the ls8ureA at111 holAs ths pal-
    107 in tho lsrt oom9s an the rlskihoustoc, thl~     ll-
    07 1s ru99osoAl7oanooYl OA b7 the ooqany bt -6   r or.4
EonorabloX~nln XaU, Pus 8


            not1000r luwollatlon~ 0              X0. 1 lAtls#d thlr
            ~eslutasat~thst
                _.          1t door
                               1 _ao?fx
                                     __          that -I$ lr-!lablo




                .?Wo,thoroforo, ~8~0tfull7 rubdt    to ou tho
            quoetlonr wh la oh
                             r th e
                                  lo mp snlu          1 U;.
                                              imo l~rId    th ir
            lh @ a -hrequlrs
                       @ a t 00 allow tho return  prdua to the

                Inmr ua   lra   Maad   b7 the  8otr   oonduot ea4   mgre-
rmtationr  or ear   ~a.                ‘DH .uths&      OS an wpnt
                                                       lr
 reeuaad $8 ha eo-exW~l~r with ths bwlnors entrwteA to
&r  oaro, and inoluAu the lWiorlt7 to A0 lll thermthlngr
whloh am nooouruy anA psqor la orrr~     on the buaiuorr
.inik Wus1 IpIp11.rmd wb ld th eDT h Olw o o uldld wulA
wuall7 40 la rlmilu olr8umtmour      Texu Jurlr ruAoa01,
Vol. 84, pago 8041smxtr 0        V. mifi080t8  Pti tit8
                                             x4t
Inmnnoo Oompany,t93 8. W. -ix
                                                               ent  oi
                                                             guulty
                                                           54”
                                                       Oompany1. .pUokett,
                                             tir0 Inmnnuo Oompanyv.

            U ia the OUO Or 8~W0i.8 ia 6UMa1, lLIh WU’8P o O
        lr bound b7 au sots oontnotr or ro9rorultstloa8
“Y
or ta uant,     whothe? genonnior rgul~l, whloh u-a rlthln tbs
lsops or hle realor a parsnb luthorlt7, aotwlthmtanAlng   ths7
8ro in rlolatlon’orpcp+ate lnrtruetloasor llmltatlons upoa
hir sutbrl~ OS &leh the 9srran doalbg ulth him, lotlbg in
woodrslth &s nslthsr lotual no? oorrrtruotlro knmdo&s, In
looorAburoo  with thisnmlo the empaq 18 llrblo la A
ior th+ *nnA or 0th~ rmnghl sot8 of it8 ago&8 rl     %i?tho
soap8 or his aotueil or qqarent wattborlty, luoh as falUng or
            Uo bdlmvo that the oplnloa ot the oourt Ln the
OS88 Or 8      lsnt Inaur~08 00. v. De 0, Berndon& 00,     lt al,
to) 8, vr 98848 uuwmr8the QU88t~OSAwith rsforso8 to the
ii#biut~Or th 8
              vS~OUS OOISp UdW  UUA8Tth 0 lb m08t8t8Wt
         k toot0 troa. thr dove mantionoU o&don aa iol-
o r f80t8.
1OUSS
.   .




        IRonSnbloYlnla UaU, Psg# 6
89917t0 th. third BOB       Obh8TOO~O8   if thO=#wUr
mnthMthruo




the sbovo lmatloae6 tlmnaootlonm.




 FIRST P.CSI:"ANT
 ATTORNSY GENERAL


 AlFs
    BB8




                                                           APPROVI
                                                             OPlNlOl
                                                       f   coMYn7